Case 3:09-cv-04980-SI Document 104-20 Filed 03/08/19 Page 1 of 9
      Case 3:09-cv-04980-SI Document 104-20 Filed 03/08/19 Page 2 of 9




Review of Drospirenone containing Combination Oral Contraceptives and Risk of Arterial
                                  Thrombotic Events

             Supplemental Report of April Zambelli-Weiner, Ph.D., M.P.H.

                                  February 17, 2017




                                          1
       Case 3:09-cv-04980-SI Document 104-20 Filed 03/08/19 Page 3 of 9




I have reviewed the expert reports of Dr. Kurt Barnhart, dated January 20, 2017 and Dr. Dana
Gossett, dated January 19, 2017 and provide the following commentary and response to certain
opinions and assertions put forth by Drs. Barnhart and Gossett.

1. The assertion that utilizing a Bradford Hill Criteria in the assessment of the
   epidemiological evidence related to an association between combination oral
   contraceptives (COCs) containing drospirenone (DRSP) and thrombotic events,
   specifically including arterial thromboembolism (A TE), was misplaced.
As outlined in my initial report, my assignment was to provide "expert review and assessment of
the epidemiological evidence related to an association between combination oral contraceptives
(COCs) containing drospirenone (DRSP) and thrombotic events, specifically including arterial
thromboembolism (A TE)." This included both an assessment of the association between DRSP
and A TE and an assessment of the comparative risk of DSRP against other COCs. Dr. Barnhart
states that, "These are criteria used in epidemiology to establish whether exposure to a drug is
causally related to a particular outcome," agreeing (along with Dr. Gossett) that Bradford Hill is
an appropriate method to assess causality of A TEs by DSRP. He further states that he also agrees
that there is an association between DSRP and ATE, while Dr. Gossett states that, "I would concur
with Dr. Zambelli-Weiner that the Bradford-Hill criteria for assessing causality clearly support a
causal or contributory relationship between COC use and the development ofVTE and ATE." The
defense experts are thus in agreement that a Bradford Hill analysis is entirely appropriate in my
assessment of the epidemiological evidence related to an association between combination oral
contraceptives (COCs) containing drospirenone (DRSP) and thrombotic events, specifically
including arterial thromboembolism (ATE) as per the assignment I was requested to undertake.

Despite Dr. Barnhart's assertion that, "The Bradford Hill criteria are not meant to assess evidence
of a differential risk," the Bradford Hill Criteria can and have been used regularly in comparative
risk assessments. The American Heart Association recommends using the Bradford Hill criteria to
determine causality in comparative effectiveness research according to their policy statement
(Gibbons et al.). A 2009 study on Gadolinium-based contrast agents and nephrogenic systemic
fibrosis utilized the criteria as part of an analysis to determine causation and differences of risk
among contrast agents (Agarwal et al.). A 2006 study on antipsychotic drugs and diabetes notes
that the criteria "have been widely applied by epidemiologists and others when addressing the
causation of disease in a broad range of situations." The authors go on to note two themes that
emerge in the studies reviewed for their Bradford Hill analysis; 1.) Treatment with any
antipsychotic is associated with more diabetes than no treatment, 2.) Treatment with second
generation antipsychotics is associated with more diabetes that treatment with a conventional
antipsychotic. (Holt and Peveler).




                                                 2
       Case 3:09-cv-04980-SI Document 104-20 Filed 03/08/19 Page 4 of 9




2. The assertion that the ATEs and VTEs were inappropriately conflated and treated as a
   single pathology.

Dr. Barnhart makes the assertion that, "Dr. Zambelli-Weiner also inappropriately conflates VTE
and ATE throughout her report, treating them as a single pathology." This is not true. My report
reveals that I considered two separate endpoints as part of this evaluation: (1) All thrombotic and
thromboembolic events (TTEs) and (2) arterial thrombotic events (ATEs) only.

Aside from the fact that ATE and TTEs were considered separately, all lines of evidence
( epidemiologic, biologic/mechanistic, and regulatory) support the consideration of total
thrombotic events as an endpoint. An editorial in The Netherlands Journal ofMedicine concerning
arterial and venous thrombosis states, "The days of a clear separation between arterial and venous
thrombosis seem to be over" (Peeters et al.). Specifically, changes in coagulation, inflammation
and immune response underlie the development of both VTE and A TE (Previtali et al.). An article
in the British Journal of Haematology in 2008 also noted that "there is increasing evidence from
epidemiological studies for an association between VTE and arterial thromboembolism" as part of
a review on common risk factors for ATE and VTE (Lowe).
While some studies report separately on venous thrombotic and arterial thrombotic events, many
epidemiological studies and analyses- including both the EURAS study and the FDA analysis
contained in the memorandum dated January 16, 2003 - present analyses of combined thrombotic
events. In addition, the sponsor studies were only designed to look at VTE risk and are likely
underpowered to examine ATE risk. The association between VTE and A TE, the risk factors and
mechanisms shared between the two, as well as the limitations and design choices of the available
epidemiological studies done to date, make a combined endpoint a scientifically valid
methodological choice in the study of A TE risk.




3. The assertion that there is no observation of prevalent user bias with respect to ATE and
   there is no evidence of increased rates of A TE in new users.


Dr. Barnhart asserts, "I agree with Dr. Zambelli-Weiner that the risk of VTE is highest during the
first months of COC use and decreases over time and that accounting for this in studies assessing
VTE risk is important. However, the same changes in risk over duration of use have not been
observed with respect to A TE." This assertion is incorrect.

In fact, according to an FDA report (Combined Hormonal Contraceptives (CHCs) and the Risk of
Cardiovascular Disease Endpoints), "DRSP was associated with higher risk of ATE in new users
overall with this finding restricted to women in the 35-55 years age group only." The FDA study
was the only study that looked at whether there was increased risk of A TEs among new users, and
found that prevalent user bias did exist.




                                                3
        Case 3:09-cv-04980-SI Document 104-20 Filed 03/08/19 Page 5 of 9




In addition, and as discussed in my original report, there is a large evidence base showing that the
risk of cardiovascular events (which includes both VTEs and ATEs) can be elevated in new users
of COCs. Also noted in my prior report, researchers have posited that the same 'biological trigger'
is responsible for activating coagulation and inflammatory pathways in both arterial and venous
thromboembolism (Prandoni). There is sufficient data, as well as enough known about the similar
mechanism of action, to anticipate a variable hazard related to risk of A TE in DSRP users, and to
design and analyze studies accordingly. Hence, the FDA chose to look at new user risk in their
study.

According to FDA Best Practices (FDA Guidance on Best Practices for Conducting and Reporting
Phannacoepidemiologic Safety Studies Using Electronic Healthcare Data), "one design
increasingly being used is the new (incident) user design, which is based on the first exposure to
or use of the drug of interest. This approach merits discussion here, as it provides advantages over
the prevalent user design, which is susceptible to survivor bias. The prevalent user design can also
be susceptible to other biases that arise from controlling for covariates in the causal pathway."

A report from the Agency for Healthcare Research and Quality (AHRQ), the lead Federal agency
charged with improving the safety and quality of America's health care system, states, "There are
well-recognized advantages in studying new initiators of treatments, which is why the new user
design is considered the gold standard in pharmacoepidemiology." The report also has the
following to say about new user design:

        The new-user design is the logical solution to the problems resulting from inclusion of
       persons who are persistent with a treatment over prolonged periods because researchers
       can adjust for confounding at initiation without the concern of selection bias during
       followup. Additionally, the new-user approach avoids the problem of confounders'
       potentially being influenced by prior treatment (Velentgas et al.).

Apart from the existing evidence that A TE risk is elevated in the first year, the general
thrombogenicity of COCs has been well established. Given that knowledge, researchers should
draw from the evidence base of other similar drugs with known thrombogenicity. Female hormone
replacement therapy studies show that both ATE and VTE risk is elevated in the first year
(Rosendaal, Helmerhorst, and Vandenbroucke; Ray). Other drugs which have been shown to be
thrombogenic, such as COX-2 Inhibitors, also show increased risk of ATE in the first year
(Levesque).

In conclusion - even ifthere were no studies specifically showing increased risk of ATE in the first
year of DSRP exposure - the known increased risk for new users of VTEs in COC users coupled
with increased risk in new users of similar and other drugs with established thrombogenicity
provides a sufficient evidence base to establish a high likelihood for similar bias in studies of
DRSP and COCs.




                                                 4
        Case 3:09-cv-04980-SI Document 104-20 Filed 03/08/19 Page 6 of 9




4. The assertion that the FDA (Sidney) study has an "aberrant" definition of new use.

In his supplemental report dated 1/20/17 Dr. Barnhart asserts, "the Sidney study heavily relied on
by Dr. Zambelli-Weiner has an aberrant definition of new use." In his previous report dated
5/26/15 Dr. Barnhart further states "I am not aware of any other study looking at YAZ or any other
COC that uses this definition of "new user"."

The FDA study by Sidney and colleagues cites the Ray 2003 article when describing their study
as having a "new user design." The same article is cited by FDA in their industry guidance
document entitled "Best Practices for Conducting and Reporting Pharmacoepidemiologic Safety
Studies Using Electronic Healthcare Data." The Ray 2003 authors define a new-user design as
follows:

       A new-user design begins by identifying all of the patients in a defined population (both in
       terms ofpeople and time) who start a course of treatment with the study medication. Study
       follow-up for endpoints begins at precisely the same time as initiation of therapy, or to. The
       study is further restricted to patients with a minimum period of nonuse (washout) prior to
       to. The study should include all patients in the study population meeting these criteria. Data
       for all patient characteristics are obtained at a time just before to (Ray) ..

Sidney's application of the Ray 2003 definition and FDA guidance involves establishing a
minimum washout period, in this case 6-months. The authors state:

        We identified new users, defined as first exposure to any study CHC or comparator CHC
        during the 2001-2007 study period and no previous use of any CHC-study, comparator
        or non-study CHC - during the study period. Additionally, women whose first exposure
        to a study or comparator CHC occurred during the first 6 months of 2001 were required
        to have no previous use of any CHC during the 6 months preceding cohort entry (Sidney
        et al.).

This definition of new users, including the establishment of a minimum period of non-use is: (I)
aligned with FDA guidance, (2) aligned with established and generally accepted practices in the
field of pharmacoepidemiology, and (3) aligned with studies in the peer-reviewed literature. In
fact, there are numerous studies that employ a new-user definition that is similar to, or less stringent
than, the definition employed by Sidney and colleagues in the FDA study, including Bayer's own
studies (Zoller et al.; Seeger et al.; Sohn et al.).

Most importantly, the FDA advises that the definition should be clearly defined and well-reasoned
by consideration of the research question:

       If employing a new user design (Ray),   the investigator should operationally define new
        use and provide a rationale for this definition in the context of the study question. This
        information will allow reviewers to critically evaluate the accuracy of the exposure
        definition (Guidance). [Emphasis added}


                                                   5
                Case 3:09-cv-04980-SI Document 104-20 Filed 03/08/19 Page 7 of 9




The concern with studies of COCs and thromboembolic endpoints is the well-established
thrombogenicity of earlier generation COCs and the increased hazard in the period of initial (i.e.,
first-ever) use. A new user definition in this context should seek to define new users as first-ever
users to the extent possible, so as not to deplete the study population of susceptible individuals and
create a survivorship bias. Initiators, or individuals starting a particular drug for the first time,
should not be confused with new (first-ever) users. In a database study, the goal is to maximize
the likelihood that an initiator is a true new user and this is accomplished through the establishment
of longer washout periods (Cox et al.). The Sidney study employs the most stringent criteria
available within the context of a database study to identify true new-users (i.e., first-ever users)
and mitigate bias.

I hold all opinions set forth in this report to a reasonable degree of scientific certainty and reserve
the right to supplement my opinions in this matter should further information come to my attention.

       �
          1
   I
     /)   /t! 1
      f,,j / /,/ //       1 '
  I,..//       .'
                     ;,' / '-----
                     (/
           /

Aprilzlrnbelli-Weiner,
                                    PhD, MPH



WORKS CITED

Agarwal, R. et al. "Gadolinium-Based Contrast Agents and Nephrogenic Systemic Fibrosis: A

                Systematic Review and Meta-Analysis." Nephrology Dialysis Transplantation 24.3

                (2008): 856-863. CrossRef Web.

Cox, Emily et al. "Good Research Practices for Comparative Effectiveness Research:

                Approaches to Mitigate Bias and Confounding in the Design ofNonrandomized Studies

                of Treatment Effects Using Secondary Data Sources: The International Society for

                Pharmacoeconomics and Outcomes Research Good Research Practices for Retrospective

                Database Analysis Task Force Report-Part II." Value in Health 12.8 (2009): 1053-

                    1061. CrossRef Web.




                                                       6
        Case 3:09-cv-04980-SI Document 104-20 Filed 03/08/19 Page 8 of 9




Gibbons, R. J. et al. "The American Heart Association's Principles for Comparative

       Effectiveness Research: A Policy Statement From the American Heart Association."

       Circulation 119 .22 (2009): 2955-2962. CrossRef Web.

Guidance, FDA FDA Draft. "Best Practices for Conducting and Reporting

       Pharmacoepidemiologic Safety Studies Using Electronic Healthcare Data Sets." FDA

       Draft Guidance (2011 ): n. pag. Google Scholar. Web. 17 Feb. 2017.

Holt, R. I. G., and R. C. Peveler. "Anti psychotic Drugs and Diabetes-an Application of the

       Austin Bradford Hill Criteria." Diabetologia 49.7 (2006): 1467-1476. CrossRef Web.

Levesque, L. E. "Time Variations in the Risk of Myocardial Infarction among Elderly Users of

       COX-2 Inhibitors." Canadian Medical Association Journal 174.11 (2006): 1563-1569.

       CrossRef Web.

Lowe, Gordon D. 0. "Common Risk Factors for Both Arterial and Venous Thrombosis." British

       journal of haematology 140.5 (2008): 488-495. Web.

Ouellet-Hellstrom, R., D. J. Graham, and J. A. Staffa. "Combined hormonal contraceptives

       (CH Cs) and the risk of cardiovascular disease endpoints." FDA Office of Surveillance

       and Epidemiology (2011): 1-57.

Peeters, A. C. T. et al. "A Clinical and Cardiovascular Survey of Ehlers-Danlos Syndrome

       Patients with Complete Deficiency of Tenascin-X." (2004): n. pag. Google Scholar. Web.

       17 Feb. 2017.

Prandoni, Paolo. "Venous and Arterial Thrombosis: Two Aspects of the Same Disease?" Clinical

       Epidemiology 1 (2009): 1-6. Print.

Previtali, Emanuele et al. "Risk Factors for Venous and Arterial Thrombosis." Blood Transfus

       9.2 (2011): 120-138. Print.




                                               7
       Case 3:09-cv-04980-SI Document 104-20 Filed 03/08/19 Page 9 of 9




Ray, W. A. "Evaluating Medication Effects Outside of Clinical Trials: New-User Designs."

       American Journal of Epidemiology 158.9 (2003): 915-920. CrossRef Web.

Rosendaal, F. R., F. M. Helmerhorst, and J.P. Vandenbroucke. "Female Hormones and

       Thrombosis." Arteriosclerosis, thrombosis, and vascular biology 22.2 (2002): 201-210.

       Print.

Seeger, John D. et al. "Risk ofThromboembolism in Women Taking

       Ethinylestradiol/drospirenone and Other Oral Contraceptives." Obstetrics and gynecology

       110.3 (2007): 587-593. Web.

Sidney, Stephen et al. "Recent Combined Hormonal Contraceptives (CHCs) and the Risk of

       Thromboembolism and Other Cardiovascular Events in New Users." Contraception 87.1

       (2013): 93-100. Web.

Sohn, Minji et al. "Atypical Antipsychotic Initiation and the Risk of Type II Diabetes in Children

       and Adolescents: ATYPICAL ANTIPSYCHOTICS AND TYPE II DIABETES."

       Pharmacoepidemiology and Drug Safety 24.6 (2015): 583-591. CrossRef Web.

Velentgas, Priscilla et al. Developing a Protocol for Observational Comparative Effectiveness

       Research: A User's Guide. Government Printing Office, 2013. Google Scholar. Web. 3

       Feb. 2017.

Zoller, Bengt et al. "Family History of Venous Thromboembolism Is a Risk Factor for Venous

       Thromboembolism in Combined Oral Contraceptive Users: A Nationwide Case-Control

       Study." Thrombosis Journal 13.1 (2015): n. pag. CrossRef Web. 17 Feb. 2017.




                                                8
